Citation Nr: 0607130	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-03 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an automotive allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty form October 1945 to 
February 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision in 
which the RO, inter alia, denied entitlement to an automotive 
allowance.  The veteran filed a notice of disagreement (NOD) 
in April 2003 and the RO issued a statement of the case (SOC) 
May 2003.  The veteran filed a substantive appeal in January 
2004.

The veteran testified during a videoconference hearing before 
the undersigned Veterans Law Judge in April 2005; a 
transcript of that hearing is of record.  Also in April 2005, 
the Board received additional evidence from the veteran, 
along with a waiver of RO jurisdiction of that evidence, and 
the undersigned granted the veteran's motion to advance this 
on the docket, pursuant to 38 U.S.C.A. § 7107(a) (West 2002) 
and 38 C.F.R. § 20.900(c) (2005).

In May 2005, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  A SSOC was issued in December 2005, reflecting 
the RO's continued denial of the benefit sought.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The veteran does not have the loss or permanent loss of 
use of one or both feet, loss or permanent loss of use of one 
or both hands, or ankylosis of one or both knees or one or 
both hips due to service-connected disability.



CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile or other conveyance are not met have not been met.  
38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107 (West 2002); 38 
C.F.R.§§ 3.159, 3.808 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims for increased 
evaluations has been accomplished.  

Through notice letters issued in June 2002 and May 2005 
together with a SOC issued in May 2003 as well as SSOCs of 
January 2004 and December 2005, the RO notified the veteran 
and his representative of the legal criteria governing the 
claim, the evidence that had been considered in connection 
with the appeal, and the bases for the denial of the claim.  
After each, they were afforded the opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the December 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to provide the RO with any evidence or 
information in his possession pertaining to his claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.  As 
indicated above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, VA 
receives a complete or substantially-complete application for 
VA-administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In this appeal, documents meeting the VCAA's notice 
requirements were furnished to the veteran both before and 
after the rating action on appeal.  However, the lack of any 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Court has also held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, with respect to the matter herein 
decided, any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudications, in that the claim 
was fully developed and re-adjudicated after notice was 
provided.  As indicated above, the SOC issued in May 2003 as 
well as SSOCs of January 2004 and December 2005 notified the 
veteran what was needed to substantiate his claim and also 
identified the evidence that had been considered with respect 
to the claim.  Furthermore, in the May 2005 notice letter, 
the RO advised the veteran of VA's responsibilities to notify 
and assist him in his claim.  After the notice letter and 
SOC's and SSOCs, the veteran was afforded an opportunity to 
respond.  In August 2005, the RO received private treatment 
records for the period from September 1997 to June 2005.  The 
veteran has not identified any additional medical treatment 
records other than those identified above and below or other 
providers from whom he wanted the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist.  The veteran's service medical 
records are associated with the claims file, as are his 
treatment records from the VA Medical Center (VAMC) in 
Charleston, South Carolina together with various private 
treatment records dating from 1977 to 2005.  In connection 
with his claim, the appellant has been afforded a number of 
VA examinations, the reports of which are of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence pertinent to either claim that 
needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.  Analysis

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes, 
with central visual acuity of 20/200 or less in the better 
eye, with corrective glasses.  38 U.S.C.A. § 3902 (West); 
38 C.F.R. § 3.808 (2005).

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i) and 4.63.

In a November 2003 rating decision, the RO granted 
entitlement to adaptive equipment, but denied an automobile 
allowance.  The veteran is service-connected for status post 
left hip arthrodesis due to degenerative arthritis of the 
left hip with aseptic necrosis, which is assigned a 60 
percent disability rating.  His remaining service-connected 
disabilities have been assigned noncompensable ratings.  The 
veteran has undergone several VA examinations.  A March 2002 
examination report noted that the veteran ambulated with a 
shuffled gait, used crutches, and was currently non-weight 
bearing.

A November 2003 examiner indicated that the veteran is 
essentially wheelchair bound, with the exception of 
ambulating very short distances with the use of two crutches.  
The examiner indicated that the veteran's left hip 
disability, along with a significant number of other 
problems, affected his lower extremities.

A January 2005 letter from a P.A.-C at the Charleston VA 
Medical Center (VAMC) indicates that the veteran has a number 
of problems, including his left hip disability, which causes 
marked limited use of his lower extremities.

The veteran was afforded another VA examination in July 2005.  
The veteran was described as an obese male with hypertension, 
diabetes, a left hip arthrodesis, peripheral vascular 
disease, status post amputation of the right fourth toe with 
a lot of lower extremity vascular stasis.  He had an 
ankylosis of the left hip at 20 degrees and was minimally 
able to ambulate.  He typically uses a motorized wheelchair.  
He could ambulate a short distance using two canes.  He had 
minimal sensation in both lower extremities from at least the 
knee down.  For all practical purposes, the left leg is as if 
it was no more useful than a stump, as is the right.  His 
disablement on the left was due to the hip arthrodesis as 
well as peripheral vascular disease, diabetes, peripheral 
neuropathy and obesity.  The examiner considered that it was 
much less likely that his condition was caused only by his 
service-connected left hip arthrodesis.  The examiner 
explained the distinctions to the veteran and his spouse 
between the nature of the veteran's disabilities of his lower 
extremities and the legal requirements for entitlement to an 
automotive allowance and even dictated his examination report 
in their presence.  

The evidence of record suggests that the veteran's legs are 
essentially nonfunctioning due, at least in part, to his 
service-connected left hip disability. However, the examiner 
that conducted the July 2005 examiner clearly opined that the 
service-connected left hip disability, alone, does not affect 
use of the left foot to such a degree that the function of 
his left foot is no better than if he had amputation with a 
prosthetic replacement; rather, other non-related conditions 
(peripheral vascular disease, diabetes, peripheral neuropathy 
and obesity) contribute to the impairment.  The record does 
not contain any competent evidence to the contrary.  

Under the circumstances, the claim for financial assistance 
in the purchase of an automobile or other conveyance are not 
met.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the competent evidence simply does not support 
the claim, that doctrine is inapplicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

The claim for an automobile allowance is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


